Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jordan J. Pringle on 02/05/2021.

Claim 21 should be amended as follow:
Claim 21:    (Currently Amended)   A method for treating fibromyalgia in a patient comprising:
(a)    obtaining a pressure value for the patient, wherein the pressure value is determined by inserting a needle of a device into a muscle location in the patient, injecting saline solution into the patient at the muscle location, and measuring the pressure value at the muscle location; and
(b)    administering an effective amount of a muscle relaxant to the patient when the pressure at the muscle location exceeds a threshold pressure value.

Claim 39 should be amended as follow:
Claim 39:    (Currently Amended)    A method for diagnosing and treating fibromyalgia in a patient comprising:
(a) obtaining a pressure value for the patient, wherein the pressure value is determined by inserting a needle of a device into a muscle location in the patient, injecting saline the pressure value at the muscle location;
(b)    diagnosing fibromyalgia in the patient when the pressure at the muscle location exceeds a threshold pressure value; and
(c)    administering an effective amount of a muscle relaxant to the diagnosed patient when the pressure at the muscle location exceeds the threshold pressure value.

Claim 60 should be amended as follow:
Claim 60:  (Currently Amended)  The device of claim 58, wherein the control unit is further configured to: administer an effective amount of a muscle relaxant to the patient through the drug delivery port when the pressure at the muscle location exceeds a threshold pressure value.

Claim 62 should be amended as follow:
Claim 62: (Currently Amended) The device of claim 61, wherein the control unit is further configured to:
in response to a determination that the second pressure value at the muscle location no longer exceeds the threshold pressure value, decreasing a dosage of the medicament provided to the patient.

Claim 63 should be amended as follow:
Claim 63:  (Currently Amended) The device of claim 61, wherein the control unit is further configured to: in response to a determination that the second pressure value at medicament provided to the patient.

Claim 64 should be amended as follow:
Claim 64: (Currently Amended) The device of claim 61, wherein the control unit is further configured to:
in response to a determination that the second pressure value at the muscle location still exceeds the threshold pressure value, maintaining a dosage of the medicament provided to the patient.

Allowable Subject Matter
Claims 21-29, 39-51, 53-55 and 57-64 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art Davis et al (US 4,817,629) teaches a device, comprising a syringe including saline solution, a tube positioned between the syringe and a needle, a pressure sensor configured to measure pressure value at a muscle location of a patient.
The prior art does not teach, disclose and/or fairly suggest determining the pressure value by inserting the needle of the device into the muscle location in the patient, injecting saline solution into the patient at the muscle location, and measuring a pressure value at the muscle location, administering an effective amount of a muscle relaxant to the patient when the pressure at the muscle location exceeds a threshold pressure value, as in claim 21 and 39. And use the measured pressure value at the muscle location to associate the patient with one of a plurality of muscle tenderness .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/MAY A ABOUELELA/Primary Examiner, Art Unit 3791